     Case: 1:19-cv-01575 Document #: 18 Filed: 04/15/19 Page 1 of 4 PageID #:83




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NIVEA LENOIR, on behalf of herself               )
and all other persons similarly situated,        )
known and unknown,                               )     Case No. 1:19-cv-01575
                                                 )
                       Plaintiff,                )     Judge Dow
                                                 )
       v.                                        )
                                                 )
LITTLE CAESAR ENTERPRISES, INC.,                 )
                                                 )
                       Defendant.                )

                              JOINT INITIAL STATUS REPORT

A.     Attorneys of Record

               Plaintiff’s Attorneys:
               Douglas M. Werman*
               Maureen A. Salas
               Sarah J. Arendt
               Zachary C. Flowerree
               Werman Salas P.C.
               77 W. Washington, Suite 1402
               Chicago, IL 60602
               (312) 419-1008

               Defendant’s Attorneys:
               Lazar P. Raynal*
               Stephen Swedlow
               Kaitlin P. Sheehan
               Quinn Emanuel Urquhart & Sullivan, LLP
               191 N. Wacker Dr., Suite 2700
               Chicago, IL 60606
               (312) 705-7400

       *Indicates lead trial attorney

B.     Basis for Federal Jurisdiction

       In its Notice of Removal, Defendant has alleged that this Court has diversity jurisdiction
       over Plaintiff’s claim because the parties are citizens of different states and the amount in
       controversy exceeds $75,000. 28 U.S.C. § 1332.

                                                 1
     Case: 1:19-cv-01575 Document #: 18 Filed: 04/15/19 Page 2 of 4 PageID #:83




C.    Nature of the Claim

      Plaintiff asserts a class action claim alleging violations of the Biometric Information
      Privacy Act (“BIPA”), 740 ILCS 14/1, et seq., for Defendant’s alleged collection,
      possession, and dissemination of Plaintiff’s biometric identifiers and information through
      use of a finger scan time-keeping system.

D.    Name of any Party who has not been Served

      None.

E.    Principal Legal Issues

      (i)      Whether Defendant collected Plaintiff’s and the potential class’s biometric
               identifiers or information through its finger scan time-keeping system.

      (ii)     Whether Defendant collected Plaintiff’s and the potential class’s biometric
               identifiers and information in some manner contrary to the procedures in 740
               ILCS 14/15(b).

      (iii)    Whether Defendant possessed Plaintiff’s and the potential class’s biometric
               identifiers or information in some manner contrary to the retention/destruction
               policy as required by 740 ILCS 14/15(a).

      (iv)     Whether Defendant disseminated Plaintiff’s and the proposed class’s biometric
               identifiers or information to its time-keeping/payroll vendor in some manner
               contrary to the requirements in 740 ILCS 14/15(d).

      (v)      Whether Defendant’s alleged violations of the BIPA were negligent, intentional,
               or reckless under 740 ILCS 14/20.

      (vi)     Whether Plaintiff or the proposed class are entitled to any damages.

      (vii)    Whether Plaintiff and the potential class consented to the collection of the alleged
               biometric data.

      (viii)   Whether Plaintiff and the potential class has waived any potential claims under
               BIPA.

      (ix)     Whether Plaintiff and the potential class are estopped from bringing the alleged
               claims against Defendant.

      (x)      Whether this case is appropriate as a class action.

      (xi)     Whether Plaintiff is an appropriate class representative.

                                                 2
     Case: 1:19-cv-01575 Document #: 18 Filed: 04/15/19 Page 3 of 4 PageID #:83




      (xii)   Whether Plaintiff’s and the potential class’s claims are barred or preempted by the
              Illinois Workers Compensation Act.

F.    Principal Factual Issues

      (i)     Whether Defendant required Plaintiff and the potential class to use a finger scan
              time-keeping system in Illinois.

      (ii)    Whether Defendant’s finger scan time-keeping system collected biometric
              identifiers and/or biometric information from Plaintiff and the potential class.

      (iii)   Whether Defendant stored Plaintiff’s and the potential class’s biometric
              identifiers and/or biometric information.

      (iv)    Whether Defendant disseminated Plaintiff’s and the potential class’s biometric
              identifiers and/or biometric information to its time-keeping or payroll vendor.

G.    Jury Demand

      Plaintiff’s Class Action Complaint, filed in the Circuit Court of Cook County and
      removed to this Court by Defendant, includes a jury demand.

H.    Discovery

      The parties have not engaged in any discovery. The parties wish to engage in settlement
      discussions before initiating discovery. They request 45 days to do so. The parties request
      that the Court set a status after that date to establish a schedule for class and merits
      discovery. The parties anticipate that they can complete class-related discovery in 150
      days. After the Court rules on class certification, the parties request that the Court
      establish a schedule for merits discovery. The parties estimate that they can complete
      merits discovery, including expert discovery, in 150 days.

I.    Trial

      The parties estimate that the earliest the case could be ready for trial is October 2020. The
      parties estimate that the trial will take seven days.

J.    Consent to Proceed Before a Magistrate Judge

      There is not unanimous consent to proceed before a United States Magistrate Judge.

K.    Status of Settlement Discussions

      The Parties have agreed to participate in early settlement discussions. They expect to start
      those discussions on Monday, May 6, 2019.

                                                3
     Case: 1:19-cv-01575 Document #: 18 Filed: 04/15/19 Page 4 of 4 PageID #:83




L.     Settlement Conference

       Initially the parties are going to attempt to negotiate a settlement amongst themselves. If
       however, it becomes clear that a neutral third-party would be advantageous to the
       settlement process, the parties will contact the court and request a settlement conference.


Dated: April 15, 2019                        Respectfully submitted,

 /s/Zachary C. Flowerree                            /s/Kaitlin P. Sheehan (with consent)
 Douglas M. Werman                                  Lazar P. Raynal
 Maureen A. Salas                                   Stephen Swedlow
 Sarah J. Arendt                                    Kaitlin P. Sheehan
 Zachary C. Flowerree                               Quinn Emanuel Urquhart & Sullivan, LLP
 Werman Salas P.C.                                  191 N. Wacker Dr., Suite 2700
 77 W. Washington Street, Suite 1402                Chicago, IL 60606
 Chicago, Illinois 60602                            (312) 705-7400
 (312) 419-1008

 Attorneys for Plaintiff                            Attorneys for Defendant




                                                4
